UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6368


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HECTOR LOPEZ-GUTIERREZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:10-cr-00032-KDB-DSC-8)


Submitted: October 28, 2020                                  Decided: November 4, 2020


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Hector Lopez-Gutierrez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector Lopez-Gutierrez appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction under Amendment 782 to the U.S. Sentencing

Guidelines Manual. The district court denied Lopez-Gutierrez’s motion, stating that it had

previously determined that Amendment 782 did not change the Guidelines calculations. *

We vacate the district court’s order and remand for further proceedings.

       We review for abuse of discretion a district court’s order denying a § 3582(c)(2)

motion. United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). “We review factual

determinations, like the quantity of drugs attributable to a defendant for sentencing

purposes, for clear error[, and give] . . . substantial deference to a district court’s

interpretation of its own judgment.” United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.

2013). A court abuses its discretion “when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Briley, 770 F.3d

267, 276 (4th Cir. 2014) (internal quotation marks omitted).

       Under § 3582(c)(2), the district court may reduce the term of imprisonment for “‘a

defendant who has been sentenced . . . based on a sentencing range that has subsequently


       *
         There is no jurisdictional prohibition on filing successive § 3582(c)(2) motions.
See United States v. Calton, 900 F.3d 706, 711 (5th Cir. 2018) (collecting cases and holding
“that district courts have jurisdiction to consider successive § 3582(c)(2) motions”); United
States v. Caraballo-Martinez, 866 F.3d 1233, 1245 (11th Cir. 2017) (same); cf. United
States v. May, 855 F.3d 271, 274 (4th Cir. 2017) (holding that prohibition against
“§ 3582(c)(2)-based motions for reconsideration” is not jurisdictional and, thus, is “waived
when the government failed to assert it below”).

                                               2
been lowered . . . if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). “Eligibility for consideration

under 18 U.S.C. § 3582(c)(2) is triggered only by an amendment . . . that lowers the

applicable guideline range.” USSG § 1B1.10 cmt. n.1(A).

       The district court denied Lopez-Gutierrez’s first § 3582(c)(2) motion on the ground

that Amendment 782 did not affect his Guidelines range. The court later relied on that

ruling to deny the second § 3582(c)(2) motion. To be sure, the law of the case doctrine

provides that “when a court decides upon a rule of law, that decision should continue to

govern the same issues in subsequent stages in the same case.” United States v. Aramony,

166 F.3d 655, 661 (4th Cir. 1999) (quoting Christianson v. Colt. Indus. Operating Corp.,

486 U.S. 800, 816 (1988)); see Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 515

(4th Cir. 2003) (discussing law of the case doctrine in context of district court decision).

This doctrine does not apply, however, where “the prior decision was clearly erroneous

and would work [a] manifest injustice.” Aramony, 166 F.3d at 661. Such is the case here.

       Lopez-Gutierrez contends that he is eligible for a sentence reduction under

Amendment 782, which reduced by two levels the offense level for most federal drug

crimes. USSG app. C supp., amend. 782 (2014); see USSG § 1B1.10(d), p.s. (applying

Amendment 782 retroactively). Lopez-Gutierrez’s presentence report (“PSR”) held him

accountable for 8.3 kilograms of actual methamphetamine. Our review of the sentencing

hearing transcript, however, reveals that the sentencing court found by a preponderance of

the evidence that 4 kilograms of methamphetamine at 97% purity were attributable to

Lopez-Gutierrez. Four kilograms of a mixture and substance containing methamphetamine

                                             3
at 97% purity contains 3.88 kilograms of actual methamphetamine. See USSG § 2D1.1(c),

n.(B). The court made no finding as to the remaining 4.3 kilograms of attributed actual

methamphetamine to which Lopez-Gutierrez objected. Of course, such a finding was

unnecessary at the time because, under the Guidelines in effect at Lopez-Gutierrez’s initial

sentencing, 1.5 kilograms of actual methamphetamine was the threshold amount for a base

offense level of 38. Hence, the district court readily concluded that Lopez-Gutierrez

qualified for sentencing at base offense level 38.

       However, under Amendment 782, the 3.88 kilograms of actual methamphetamine

the court found attributable to Lopez-Gutierrez qualifies for a base offense level of 36.

Compare USSG § 2D1.1(c)(1) (2010), with USSG § 2D1.1(c)(2) (2018). Maintaining all

other Guidelines adjustments as originally applied, Amendment 782 thus does have the

effect of lowering Lopez-Gutierrez’s Guidelines range. We therefore conclude that the

district court abused its discretion in relying on its earlier erroneous decision concluding

that Amendment 782 did not change the Guidelines calculations in Lopez-Gutierrez’s case

to deny the instant § 3582(c)(2) motion.

       Accordingly we vacate the district court’s order and remand for further proceedings.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            VACATED AND REMANDED




                                             4